DETAILED ACTION
Election/Restrictions
Applicant’s election of Group II (claim 19) in the reply filed on 04/06/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-20 have been canceled. Claims 21-29 drawn to the Invention of previous claim 19 have been newly added.

Claims 21-29 are currently pending and have been examined on their merits.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 21-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bauer et al (US 5,772,992) in view of Weissman et al (US 2002/0086422) and Manz et al (PNAS 2002).

Claim 21 is drawn to a therapeutic composition comprising expanded myeloid progenitor cells, wherein the cells are at least 50% expanded myeloid progenitor cells, wherein the expanded myeloid progenitor cells are CD34+CD90neg, wherein the 
 a) culturing a starting cell population including hematopoietic stem cells ex vivo in a culture medium comprising a cytokine and growth factor mixture to expand myeloid progenitor cells, wherein the starting cell population is obtained from multiple MHC-mismatched donors and
 b) resuspending the myeloid progenitor cells in a pharmaceutically acceptable medium suitable for administration to a mammalian host. 

Claim 22 is drawn to a therapeutic composition comprising ex vivo expanded myeloid progenitor cells, wherein the cells are at least 50% expanded myeloid progenitor cells, wherein the expanded myeloid progenitor cells are CD34+CD90neg, wherein the expanded myeloid progenitor cells are cryopreserved in a cryopreservation medium comprising a cryopreservative, wherein the cryopreservative is DMSO or glycerol, and wherein the cells are a mixture of myeloid progenitor cells expanded from multiple MHC-mismatched donors.
Regarding claims 21-22, Bauer et al teach a cell composition produced by pooling cord blood cells obtained fresh from several donors or to create a bank of cryopreserved cells for this purpose (an in vitro assay of CSF activity) (column 36 lines 1-17). Bauer et al suggest that pooled cells are advantageous in their in vitro assays (column 36 lines 1-12). CD34+ cells are indicated as desirable and include 
Bauer do not specifically teach wherein the pooled cord blood is from MHC-mismatched donors, but since Bauer does not require that the donors are tested or matched for MHC and indicates that assay variability can be reduced by pooling cells obtained fresh from several donors, one of ordinary skill in the art would have been motivated to use cells from any available donor, including MHC-mismatched donors with a reasonable expectation of success.
Bauer do not specifically teach wherein the pooled cells are used for therapy, however the intended use limitation of “therapeutic” is only given patentable weight in that the cell composition cannot include elements that render it unsuitable for the intended use. Cells cryopreserved for assay purposes are not prepared any differently than those prepared for therapy purposes and therefore the limitation for therapeutic use is deemed to be met.
Bauer do not specifically teach wherein the cord blood progenitor cells are enriched for myeloid progenitor cells.
Weissman et al teach substantially enriched populations of myeloid progenitor cells, which include common myeloid progenitors (CMP), erythroid/megakaryocyte progenitors (MEP) and granulocyte/macrophage progenitors (GMP) (abstract and page 1 para 13). Weissman teach that their myeloid progenitor cells can be isolated from cord blood (page 3 para 30) and are useful for in vitro assays and screening to detect factors that are active on myeloid progenitors (page 6 para 62). 

Myeloid progenitor cells (CMP, GMP and MEP) would inherently be CD34+ and CD90- as evidenced by Manz et al which provides evidence that cord blood myeloid progenitor cells CMP, GMP and MEP have a distinct marker expression profile similar to marrow-derived progenitor cells (page 11875 column 2 to page 11876 column 1) that is CD34+ and negative for CD90 (page 11873 –results). 
Bauer does not specifically teach how the cells are cryopreserved with a cryopreservative, but Weissman teach that suitable cryopreservatives used include DMSO mixed with RPMI medium (page 4 para 44, page 6 para 61).Thus one of 
Regarding claim 23, Bauer and Weissman teach suspending the cells in culture medium and cryopreservatives such as DMSO and since these solutions are necessarily kept sterile they are suitable as a pharmaceutically acceptable carrier.
Regarding claims 24-25, Bauer does not require that the donors are tested or matched for MHC and indicates that assay variability can be reduced by pooling cells obtained fresh from several donors, one of ordinary skill in the art would have been motivated to use cells from any available donor, including partially or fully MHC-mismatched donors with a reasonable expectation of success.
Regarding claims 26-28, Weissman et al teach substantially enriched populations of myeloid progenitor cells, which include common myeloid progenitors (CMP), erythroid/megakaryocyte progenitors (MEP) and granulocyte/macrophage progenitors (GMP) (abstract and page 1 para 13) and one of ordinary skill in the art would have been motivated to select these specific myeloid progenitor cells because Weissman indicate that they are useful for myeloid progenitor cells for cell assays.
Regarding claim 29, Bauer does not specifically teach including antibiotics in their medium but Weissman do suggest this as a suitable addition (page 4 para 45). Manz et al also suggest that antibiotics are suitable for inclusion in in vitro cell assays (page 11873 column 1, “In Vitro Assays to Determine Differentiation Potential of Progenitors”).
Applicant's definition of the limitation of "expansion" only requires that the cells are increased in number from the initial cell population (see page 13 para 69 of 
"Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by- process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) citations omitted). 
The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Gamero, 412 F.2d 276, 279, 162 USPQ 221,223 (CCPA 1979).
 The use of 35 U.S.C. §§ 102 and 103 rejections for product-by-process claims has been approved by the courts. "[T]he lack of physical description in a product-by- process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product 
Therefore the combined teachings of Bauer et al, Weissman et al and Manz et al render obvious Applicant’s invention as claimed.




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 8,252,587 as evidenced by Manz et al (PNAS 2002).

Myeloid progenitor cells (CMP, GMP and MEP) would inherently be CD34+ and CD90- as evidenced by Manz et al which provides evidence that cord blood myeloid progenitor cells CMP, GMP and MEP have a distinct marker expression profile similar to marrow-derived progenitor cells (page 11875 column 2 to page 11876 column 1) that is CD34+ and negative for CD90 (page 11873 –results). 
Therefore the claims of the patent render obvious the claims of the current application.


Claims 21-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 8,481,315. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent are drawn to a method of using a composition comprising expanded allogeneic myeloid progenitor cells that are CD34+ and CD90- and derived from multiple unrelated donors. The cryopreserving of cells is well known in the art and obvious for the purpose of using the cells at a much later time point.


Claims 21-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 8,383,095. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent are drawn to a method of using a composition comprising expanded allogeneic myeloid progenitor cells that are CD34+ and CD90- and derived from multiple unrelated donors. The cryopreserving of cells is well known in the art and obvious for the purpose of using the cells at a much later time point.
Therefore the claims of the patent render obvious the claims of the current application.


Claims 21-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 8,877,495. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent are drawn to a method of making a therapeutic composition comprising expanded allogeneic myeloid progenitor cells that are CD34+ and CD90- and derived from multiple unrelated donors. The cryopreserving of cells is well known in the art and obvious for the purpose of using the cells at a much later time point.


Claims 21-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10/260,044 as evidenced by Manz et al (PNAS 2002).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent are drawn to a method of using a composition comprising expanded allogeneic myeloid progenitor cells that are CD34+ and CD90- and derived from multiple unrelated donors. The cryopreserving of cells is well known in the art and obvious for the purpose of using the cells at a much later time point. 
Myeloid progenitor cells (CMP, GMP and MEP) would inherently be CD34+ and CD90- as evidenced by Manz et al which provides evidence that cord blood myeloid progenitor cells CMP, GMP and MEP have a distinct marker expression profile similar to marrow-derived progenitor cells (page 11875 column 2 to page 11876 column 1) that is CD34+ and negative for CD90 (page 11873 –results). 
Therefore the claims of the patent render obvious the claims of the current application.



Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347.  The examiner can normally be reached on 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA J. SCHUBERG

Art Unit 1632



/LAURA SCHUBERG/           Primary Examiner, Art Unit 1632